NOTE: This order is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                           2009-3046

                                    DAVID L. DOMINGUEZ,

                                                      Petitioner,

                                                 v.

                         OFFICE OF PERSONNEL MANAGEMENT,

                                                      Respondent.

                Petition for review of the Merit Systems Protection Board in
                                     DA844E080244-I-1.

                                          ON MOTION

Before BRYSON, Circuit Judge.

                                            ORDER

       The Office of Personnel Management moves without opposition for a 21-day

extension of time, until July 6, 2009, to file its brief.

       Upon consideration thereof,

       IT IS ORDERED THAT:

       The motion is granted. No further extensions should be anticipated.

                                                      FOR THE COURT


      JUN 2 9 2009                                     /s/ Jan Horbaly
           Date                                       Jan Horbaly
                                                      Clerk
cc:    Arthur G. Vega, Esq.                                              eleUMPEAl23 PER
       L. Misha Preheim, Esq.                                        THE FEDERAL CIRCUIT
s17
                                                                         JUN 2 9 2009
                                                                          JIUV lattoui
                                                                              CLERK